

EXHIBIT 10(cb)
































NON-QUALIFIED DEFINED BENEFIT PLAN
FOR THE PRESIDENT OF NATIONAL WESTERN LIFE INSURANCE COMPANY














As Amended and Restated Effective as of
January 1, 2009











 
 

--------------------------------------------------------------------------------

 

NON-QUALIFIED DEFINED BENEFIT PLAN
FOR THE PRESIDENT OF NATIONAL WESTERN LIFE INSURANCE COMPANY


Table of Contents
 

   
Page
     
ARTICLE I – PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1
1.1     Purpose of the Plan
 
1
1.2     Definitions
 
1
1.3     Construction
 
4
     
ARTICLE II - ELIGIBILITY
 
5
2.1     Eligibility Requirements
 
5
2.2     Loss of Eligible Employee Status
 
5
     
ARTICLE III – FUNDING
 
6
3.1     Funding
 
6
     
ARTICLE IV – BENEFITS UNDER THE PLAN
 
7
4.1     Normal Retirement Benefit
 
7
4.2     In-Service Normal Retirement Benefit
 
7
4.3     Early Retirement Benefit
 
8
4.4     Disability Retirement Benefit
 
9
4.5     Deferred Vested Pension Benefit
 
10
4.6     Pre-Retirement Death Benefit
 
11
     
ARTICLE V – DETERMINATION OF PAYMENT OF ACCOUNT
 
12
5.1     Time of Payment
 
12
5.2     Form of Payment
 
12
5.3     Payment to the Participant’s Beneficiary
 
13
5.4     Payments to an Alternate Payee
 
13
     
ARTICLE VI – MISCELLANEOUS
 
15
6.1     Administration of the Plan
 
15
6.2     Benefit Claims
 
15
6.3     Amendment of the Plan
 
16
6.4     Termination of the Plan
 
17
6.5     Notices to Participants
 
17
6.6     Non-Alienation
 
17
6.7     Severability
 
17
6.8     Governing Law
 
17
6.9     Taxes
 
17
6.10    Waiver
 
17
6.11    Compliance With Code Section 409A
 
18

 

 
i

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE, DEFINITIONS AND CONSTRUCTION




1.1            Purpose of the Plan
 
This Plan was established by the Employer effective as of the Original Effective
Date to provide an additional benefit for the Participant, to augment the
retirement benefits which are otherwise provided to him under the Qualified Plan
(as defined below).  This Plan is not intended to, and does not, qualify under
sections 401(a) and 501(a) of the Code (as defined below), and is designed and
intended to be a plan described in section 201(2) of ERISA (as defined below).


This Plan is subject to section 409A of the Code and is intended to provide for
post-2004 benefit accruals in lieu of continued benefit accruals under the
Grandfathered Nonqualified Plan.  However, this Plan is a separate plan from the
Grandfathered Nonqualified Plan, and nothing herein shall be construed to
constitute a material modification of the Grandfathered Nonqualified Plan or to
otherwise cause the Grandfathered Nonqualified Plan to be subject to section
409A of the Code.  The Participant’s benefit under the Grandfathered
Nonqualified Plan was frozen effective as of December 31, 2004.  Because the
Participant did not have a positive benefit under the Grandfathered Nonqualified
Plan as of such date, the amendment freezing such benefit also terminated all
benefits for the Participant under the Grandfathered Nonqualified Plan.  The
Participant’s benefit under the Qualified Plan was frozen effective as of
December 31, 2007.  The Participant’s elections under such plans shall not
affect the benefit amount, timing, or form of payment under this Plan.


This Plan is intended to comply with the requirements of Code section 409A and,
notwithstanding anything herein to the contrary, shall be administered,
operated, and interpreted in compliance with such requirements.  The Plan is
amended and restated as set forth herein effective as of the Effective Date to
make certain clarifying changes to comply with the final regulations under Code
section 409A.  For periods prior to the Effective Date, the Participant’s
benefit shall be determined in accordance with the Plan as in effect at such
time subject to any modifications necessary to satisfy a good faith
interpretation of the requirements of Code section 409A.


1.2           Definitions
 
The following terms, when found in the Plan, shall have the meanings set forth
below:


(a)           Accrued Benefit:  The benefit determined under Article IV hereof
which has accrued at any time under the provisions of the Plan.
 
(b)          Actuarially Equivalent:  The equivalent in value of amounts
expected to be received under the Plan under different forms of payment,
determined based upon an interest assumption of eight and one-half percent
(8.5%) and a mortality assumption based on the 1984 Unisex Pension (UP84)
Mortality Table.
 

 
1

--------------------------------------------------------------------------------

 



(c)           Beneficiary:  The person or persons designated (or deemed
designated) by the Participant under Section 5.3 to receive any benefits payable
hereunder after the death of the Participant.
 
(d)          Code:  The Internal Revenue Code of 1986, as it may be amended from
time to time, including any successor.
 
(e)           Compensation:  Twelve (12) times the average of the Participant’s
monthly compensation over the sixty (60)-consecutive calendar months during
which the average of his monthly compensation is the highest.  “Monthly
compensation” shall be the total remuneration paid by the Employer during each
month of the Plan Year and reported as taxable income on Internal Revenue
Service Form W-2 or its subsequent equivalent.  Notwithstanding the foregoing,
“monthly compensation” shall include director’s fees; amounts deferred under
Code sections 125, 132(f)(4), or 401(k); and nonqualified elective deferrals,
and “monthly compensation” shall exclude reimbursements or other expense
allowances, moving expenses, welfare benefits, nonqualified retirement benefits,
bonuses relating to or in lieu of nonqualified retirement benefits, and imputed
value of insurance.  Compensation hereunder shall not be subject to any
limitations applicable to tax-qualified plans, such as pursuant to Code sections
401(a)(17) or 415.
 
(f)           Disability or Disabled:  The inability of the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; provided that the Participant will be considered Disabled for
purposes of the Plan if and only if he is determined to be totally disabled by
the Social Security Administration.  The Participant’s Disability shall be
considered to have ended at such time as a determination is made by the Social
Security Administration that no further disability benefits shall be payable to
the Participant under the Social Security Act.
 
(g)          Early Retirement Age:  The date on which the Participant attains
age fifty-five (55).
 
(h)          Early Retirement Date:  The first day of the month which is prior
to the Participant’s Normal Retirement Date, but follows his attainment of Early
Retirement Age, completion of fifteen (15) Years of Service, and Separation from
Service.
 
(i)           Effective Date:  January 1, 2009.
 
(j)           Eligible Employee:  The individual who is the President of the
Employer as of the Original Effective Date while he remains a member of the
select group of management or highly compensated employees of the Employer, as
such term is defined under section 201 of ERISA.
 

 
2

--------------------------------------------------------------------------------

 



(k)           Employer:  National Western Life Insurance Company, a corporation
organized and existing under the laws of the State of Colorado, and any
successor or successors.  For purposes of Section 1.2(v), the term “Employer”
includes all persons with whom such Employer would be considered a single
employer under Code sections 414(b) and/or 414(c), determined by using the 80%
ownership threshold specified in Code sections 1563(a)(1), (2), and (3) and in
Treasury Regulation section 1.414(c)-2, rather than the default 50% ownership
threshold specified in Treasury Regulation 1.409A-1(h)(3).
 
(l)           ERISA:  the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, including any successor.
 
(m)         Grandfathered Nonqualified Plan:  the National Western Life
Insurance Company Grandfathered Non-Qualified Defined Benefit Plan, originally
adopted effective as of January 1, 1991 and as amended from time to time.
 
(n)          Hire Date:  April 1, 1991.
 
(o)          Normal Retirement Age:  The date on which the Participant attains
age sixty-five (65).
 
(p)          Normal Retirement Date:  The first day of the month coincident with
or next following the Participant’s attainment of Normal Retirement Age.
 
(q)          Original Effective Date:  November 1, 2005.
 
(r)           Participant:  The Eligible Employee who has met the requirements
of Section 2.1 hereof, and whose participation has not been terminated.
 
(s)           Plan:  The Non-Qualified Defined Benefit Plan for the President of
National Western Life Insurance Company, as set forth herein, and as it may be
amended from time to time.
 
(t)           Plan Year:  The twelve-month period beginning on January 1 and
ending on December 31 each year.
 
(u)          Qualified Plan:  The National Western Life Insurance Company
Pension Plan, as amended from time to time.
 
(v)          Separates from Service or Separation from Service:  The
Participant’s “separation from service” with the Employer within the meaning of
Code section 409A(a)(2)(A)(i).  For this purpose, the Participant shall be
considered to have separated from service with the Employer if the facts and
circumstances indicate that the Employer and the Participant reasonably
anticipated that no further services would be performed after the date of
separation or that the level of bona fide services the Participant would perform
after such date would permanently decrease to an amount that is less than fifty
percent (50%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36)-month period.
 

 
3

--------------------------------------------------------------------------------

 



 
(w)          Service:  The period of the Participant’s employment considered in
the determination of his eligibility hereunder and in the calculation of the
amount of his benefits.  The Participant’s Service shall be determined in twelve
(12)-month periods, commencing with the twelve (12)-month period that begins on
his Hire Date, and thereafter based on Plan Years, including the Plan Year
within which falls his Hire Date.  During such twelve (12)-month periods, a Year
of Service will be granted if the Participant completes at least one thousand
(1,000) Hours of Service.  An Hour of Service is each hour for which the
Participant is paid by virtue of his employment with the Employer, including
hours paid but not worked, and including hours completed prior to the date he
actually becomes a Participant hereunder.
 
(x)           Committee:  The individuals appointed by the Board of Directors of
the Employer, and known as the Pension Committee, to manage and direct the
administration of the Plan.
 
1.3           Construction
 
The  masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words “hereof”, “herein”,
“hereunder” and other similar compounds of the word “here” shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.



 
4

--------------------------------------------------------------------------------

 

ARTICLE II
ELIGIBILITY




2.1           Eligibility Requirements
 
The Eligible Employee shall become a Participant hereunder as of the Original
Effective Date.


2.2           Loss of Eligible Employee Status
 
In the event of the demotion or termination of employment of the Eligible
Employee, such that the employee is no longer an Eligible Employee with the
meaning of Section 1.2(j) herein, the employee shall lose his status as a
Participant, and no further benefit accruals for the employee shall be allowed
under the Plan.



 
5

--------------------------------------------------------------------------------

 

ARTICLE III
FUNDING




3.1      Funding
 
    The Employer is under no obligation to earmark or set aside any funds toward
the funding of this Plan.  However, the benefits to be provided to the
Participant hereunder may be paid from the assets, if any, of the National
Western Life Insurance Company Non-Qualified Plans Trust, designed and intended
to be an irrevocable grantor trust under Code section 671.  However, if the
assets of such trust are not available or are insufficient to pay such benefits
or if no such trust is established or funded, then benefits hereunder shall be
paid solely from the general assets of the Employer.  The rights of the
Participant and any Beneficiary hereunder shall be solely those of an unsecured
general creditor of the Employer.



 
6

--------------------------------------------------------------------------------

 

ARTICLE IV
BENEFITS UNDER THE PLAN




4.1           Normal Retirement Benefit
 
The benefit to be paid to the Participant if he Separates from Service upon his
Normal Retirement Date shall be equal to (a) less (b) less (c) where:


(a)           equals the product of the following amounts determined as of the
date of the Participant’s Separation from Service (i) the Participant’s years of
Service (up to a maximum of forty-five (45)) multiplied by (ii) 1.66667%
multiplied by (iii) the excess of the Participant’s Compensation over the
Participant’s annualized “Primary Social Security Benefit” as defined by the
terms of the Qualified Plan as of December 31, 1990, as if the Qualified Plan
had continued without change and without regard to limitations applicable under
Code sections 401(a)(17) and 415;
 
(b)          equals the Actuarially Equivalent life annuity which may be
provided by an accumulation of two percent (2%) of the Participant’s actual
annual compensation during each year of Service on and after the Participant’s
Hire Date, accumulated at an assumed interest rate of eight and one-half percent
(8.5%) to the Participant’s Normal Retirement Date; and
 
(c)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under the terms of the Qualified Plan at his Normal Retirement Date.
 
Such benefit shall be payable effective as of the Participant’s Normal
Retirement Date, in accordance with Article V hereof as to the time, form, and
duration of payment.  Monthly installments under Article V shall be calculated
by dividing the Participant’s annual benefit by twelve (12).


4.2           In-Service Normal Retirement Benefit
 
(a)           The benefit to be paid to the Participant upon his Normal
Retirement Date if he does not Separate from Service upon such date shall be
equal to (i) less (ii) less (iii) where:
 
(i)           equals the product of the following amounts determined as of the
Participant’s Normal Retirement Date (A) the Participant’s years of Service (up
to a maximum of forty-five (45)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if the Qualified Plan had continued without change
and without regard to limitations applicable under Code sections 401(a)(17) and
415;
 

 
7

--------------------------------------------------------------------------------

 



(ii)          equals the Actuarially Equivalent life annuity which may be
provided by an accumulation of two percent (2%) of the Participant’s actual
annual compensation during each year of Service on and after the Participant’s
Hire Date, accumulated at an assumed interest rate of eight and one-half percent
(8.5%) to the Participant’s Normal Retirement Date; and
 
(iii)         equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under Section 7.7 (or any successor provision) of the Qualified Plan
at the Participant’s Normal Retirement Date.
 
(b)          Subsequent to the Participant’s Normal Retirement Date, the net
annual benefit payable to the Participant as of his Normal Retirement Date shall
be increased for additional Service and changes in Compensation as follows:
 
(i)           The annual benefit under Section 4.2(a)(i) shall be reduced by the
amount determined under Section 4.2(a)(ii);
 
(ii)          The net benefit under Section 4.2(b)(i)  shall be increased by
multiplying it by (A) the ratio of the Participant’s then current years of
Service (up to a maximum of forty-five (45)) to his years of Service credited as
of his Normal Retirement Date and (B) the ratio of the Participant’s then
current Compensation to his Compensation as of his Normal Retirement Date; and
 
(iii)         The adjusted annual benefit under Section 4.2(b)(ii) shall then be
reduced by the annual single life annuity benefit which is payable (or which
would have been payable if elected by the Participant at his Normal Retirement
Date) to or with respect to the Participant under Section 7.7 (or any successor
provision) of the Qualified Plan.
 
For purposes of calculating the benefit payable to the Participant under Section
4.2(b)(ii), the Participant’s (i) Compensation and Service and (ii) resulting
pension benefit under this Plan shall be redetermined on a monthly basis.


(c)           The Participant’s benefit under this Section 4.2 shall be payable
effective as of the Participant’s Normal Retirement Date, in accordance with
Article V hereof as to the time, form, and duration of payment.  Monthly
installments under Article V shall be calculated by dividing the Participant’s
annual benefit by twelve (12).
 
4.3           Early Retirement Benefit
 
The benefit to be paid to the Participant if he Separates from Service on or
after his Early Retirement Date and before his Normal Retirement Date shall be
equal to (a) less (b) less (c), with the net result adjusted under (d) where:

 
8

--------------------------------------------------------------------------------

 



(a)           equals the product of the following amounts determined as of the
date of the Participant’s Separation from Service (A) the Participant’s years of
Service (up to a maximum of forty-five (45)) multiplied by (B) 1.66667%
multiplied by (C) the excess of the Participant’s Compensation over the
Participant’s annualized “Primary Social Security Benefit” as defined by the
terms of the Qualified Plan as of December 31, 1990, as if the Qualified Plan
had continued without change and without regard to limitations applicable under
Code sections 401(a)(17) and 415;
 
(b)          equals the Actuarially Equivalent life annuity which may be
provided by an accumulation of two percent (2%) of the Participant’s actual
annual compensation during each year of Service on and after the Participant’s
Hire Date, accumulated at an assumed interest rate of eight and one-half percent
(8.5%) to the Participant’s Early Retirement Date; and
 
(c)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under the terms of the Qualified Plan if his retirement under such
plan were effective as of his Early Retirement Date.
 
(d)          Such net benefit ((a) less (b) less (c)) shall be reduced to
reflect early commencement, by one-fifteenth (1/15th) for each of the first five
(5) years and one-thirtieth (1/30th) for each of the next five (5) years by
which the Participant’s Early Retirement Date precedes the Participant’s Normal
Retirement Date, with such reduction interpolated between whole years of
completed months.
 
Such benefit shall be payable effective as of the Participant’s Early Retirement
Date, in accordance with Article V hereof as to the time, form, and duration of
payment.  Monthly installments under Article V shall be calculated by dividing
the Participant’s annual benefit by twelve (12).


4.4           Disability Retirement Benefit
 
The benefit to be paid to the Participant if he Separates from Service prior to
his Normal Retirement Date (or prior to his Early Retirement Date if he has
completed fifteen (15) years of Service upon such separation) due to Disability
shall be equal to (a) less (b) less (c) where:


(a)           equals the product of the following amounts determined as of the
Participant’s Normal Retirement Date and as if the Participant had remained in
Service while Disabled (i) the Participant’s years of Service (up to a maximum
of forty-five (45)) multiplied by (ii) 1.66667% multiplied by (iii) the excess
of the Participant’s Compensation over the Participant’s annualized “Primary
Social Security Benefit” as defined by the terms of the Qualified Plan as of
December 31, 1990, as if the Qualified Plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415;
 

 
9

--------------------------------------------------------------------------------

 



(b)          equals the Actuarially Equivalent life annuity which may be
provided by an accumulation of two percent (2%) of the Participant’s actual
annual compensation during each year of Service on and after the Participant’s
Hire Date, accumulated at an assumed interest rate of eight and one-half percent
(8.5%) to the Participant’s Normal Retirement Date; and
 
(c)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under the terms of the Qualified Plan.
 
Such benefit shall be payable effective as of the Participant’s Normal
Retirement Date, in accordance with Article V hereof as to the time, form, and
duration of payment.  Monthly installments under Article V shall be calculated
by dividing the Participant’s annual benefit by twelve (12).


4.5           Deferred Vested Pension Benefit
 
The benefit to be paid to the Participant if he Separates from Service at a time
when he (or his Beneficiary) is not entitled to a benefit under Section 4.1,
4.2, 4.3, 4.4, or 4.6 shall be equal to (a) less (b) less (c) where:


(a)           equals the product of the following amounts determined as of the
date of the Participant’s Separation from Service (i) the Participant’s years of
Service (up to a maximum of forty-five (45)) multiplied by (ii) 1.66667%
multiplied by (iii) the excess of the Participant’s Compensation over the
Participant’s annualized “Primary Social Security Benefit” as defined by the
terms of the Qualified Plan as of December 31, 1990, as if the Qualified Plan
had continued without change and without regard to limitations applicable under
Code sections 401(a)(17) and 415;
 
(b)          equals the Actuarially Equivalent life annuity which may be
provided by an accumulation of two percent (2%) of the Participant’s actual
annual compensation during each year of Service on and after the Participant’s
Hire Date and until the date of Separation from Service, accumulated at an
assumed interest rate of eight and one-half percent (8.5%) to the effective date
of benefit commencement; and
 
(c)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under the terms of the Qualified Plan.
 
If the Participant had completed at least fifteen (15) years of Service upon his
Separation from Service such benefit shall be payable effective as of his Early
Retirement Date, but shall be reduced for early commencement in accordance with
Section 4.3(d).  If the Participant had not completed at least fifteen (15)
years of Service upon his Separation from Service, such benefit shall be payable
effective as of the Participant’s Normal Retirement Date.  In either case, such
benefit shall be paid in accordance with Article V hereof as to time, form, and
duration of payment.  Monthly installments under Article V shall be calculated
by dividing the Participant’s annual benefit by twelve (12).

 
10

--------------------------------------------------------------------------------

 



4.6           Pre-Retirement Death Benefit
 
(a)           If the Participant dies prior to commencement of a benefit under
the foregoing provisions of this Article IV, his Beneficiary shall be entitled
to receive the Actuarial Equivalent of his Accrued Benefit that would have been
payable at his Normal Retirement Date, determined as if the Participant
Separated from Service on his date of death, survived until his Normal
Retirement Date, and commenced receipt of his benefit effective as of his Normal
Retirement Date.
 
(b)          If the Participant dies following his Separation from Service due
to Disability and prior to the commencement of a disability pension benefit
under Section 4.4, his Beneficiary shall be entitled to receive the Actuarial
Equivalent of his Accrued Benefit that would have been payable at his Normal
Retirement Date under Section 4.4.
 
(c)           If the Participant dies following his Separation from Service
described in Section 4.5, but prior to the commencement of a deferred vested
pension benefit under such Section, his Beneficiary shall be entitled to receive
the Actuarial Equivalent of his Accrued Benefit that would have been payable at
his Early Retirement Date or his Normal Retirement Date, whichever would have
applicable under Section 4.5.
 
(d)          The pre-retirement death benefit payable to the Participant’s
Beneficiary shall be payable effective as of the first day of the month
coinciding with or next following the date of the Participant’s death, in
accordance with Article V hereof as to the time, form, and duration of
payment.  Monthly installments under Article V shall be calculated by dividing
the Beneficiary’s annual benefit by twelve (12).
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE V
DETERMINATION OF PAYMENT OF BENEFIT




5.1           Time of Payment
 
(a)           Payment to the Participant (or his Beneficiary) shall commence
within ninety (90) days after the first applicable effective date of payment
under Article IV, with the first payment to include all benefits payable from
the effective date of payment to the date of the first payment.  Neither the
Participant nor his Beneficiary shall have the right to designate the taxable
year of such payment.  Notwithstanding anything herein to the contrary, a change
in the operation of the Qualified Plan (including a change in the time or form
of payment under the Qualified Plan) shall not change the time or form of
payment under this Plan.
 
(b)          Notwithstanding the foregoing, payment to the Participant shall be
delayed to the extent required by Code section 409A(a)(2)(B)(i).  Accordingly,
if the Participant is a “specified employee” as defined by Code section
409A(a)(2)(B)(i) (determined by applying the default rules applicable under such
Code section except to the extent such rules are modified by a written
resolution that is adopted by the Board of Directors of the Employer and that
applies for purposes of all applicable nonqualified deferred compensation plans
of the Employer and its affiliates described in the second sentence of Section
1.2(k)), any payments which the Participant is otherwise entitled to receive
under Section 4.1, 4.3, 4.4, or 4.5 and this Section 5.1 during the six
(6)-month period beginning on the date the Participant Separates from Service
shall be accumulated and paid effective as of the date that is six (6) months
after the date the Participant Separates from Service.  This Section 5.1(b) is
intended to satisfy the minimum requirements of Code section 409A(a)(2)(B)(i)
and shall not be construed to accelerate or defer or otherwise apply to
distributions to the extent those distributions are not subject to the
requirements of such Code section.
 
(c)           Notwithstanding anything herein to the contrary, the payment of
benefits hereunder shall not be accelerated in a manner that would not be
permissible under Code section 409A.
 
5.2           Form of Payment
 
(a)           With respect to benefits payable under Sections 4.1 through 4.5,
the Participant shall receive his vested Accrued Benefit payable in the form of
a twenty-one (21)-year guaranteed single life annuity payable in monthly
installments.  Payments under such annuity shall be guaranteed for twenty-one
(21) years after the initial effective date of the Participant’s commencement of
benefits under Article IV (additional benefits payable under Section 4.2(b) are
not subject to an additional or separate twenty-one (21)-year guarantee period),
and shall continue for the life of the Participant if the Participant lives
beyond such guarantee period.
 

 
12

--------------------------------------------------------------------------------

 



(b)          With respect to benefits payable under Section 4.6, the
Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Participant’s Accrued Benefit in the form of substantially equal monthly
installments payable over a period of twenty-one (21) years.
 
(c)           Any benefit payable hereunder may be paid directly by the Employer
(or its delegate) or by any funding vehicle established pursuant to Section
3.1.  At the discretion of the Committee or, as applicable, the trustee of any
trust established pursuant to Section 3.1, payment of such benefit may be
facilitated through purchase of an annuity contract; provided that in no event
shall any action be taken to cause the Plan to be considered funded for purposes
of the Code or Title I of ERISA.
 
5.3           Payment to the Participant’s Beneficiary
 
(a)           The Participant may designate one or more Beneficiaries to receive
any benefits payable under the Plan after the death of the Participant.  The
Participant may revoke or change a prior beneficiary designation at any time
prior to his death by filing a new beneficiary designation with the Employer on
a form acceptable to the Employer.  To be effective, any beneficiary designation
or revocation of a beneficiary designation must be on a form acceptable to the
Employer and must be filed with and received by the Employer prior to the death
of the Participant.
 
(b)           Any designation of a person as a Beneficiary shall be deemed to be
contingent upon the person’s surviving the Participant.  Any designation of a
class or group of Beneficiaries shall be deemed to be a designation of only
those members of the class or group who are living at the time of the
Participant’s death.  Any designation of a trust as a Beneficiary shall be
invalid if the trust is not in existence at the time of the Participant’s
death.  The Participant may designate (in the manner provided in subsection (a),
above) one or more persons as a contingent Beneficiary or Beneficiaries to
receive, upon the Participant’s death, the benefit that the primary Beneficiary
would have received had the primary Beneficiary survived the Participant.
 
(c)           If the Participant does not make an effective beneficiary
designation prior to death or if no designated Beneficiary survives the
Participant, the Participant’s estate shall be deemed to be his Beneficiary.
 
(d)           References hereunder to a benefit payable to or with respect to
the Participant include any benefit payable to the Participant’s designated
beneficiary or estate.
 
5.4           Payments to an Alternate Payee
 
(a)            The Committee may establish a procedure for the Plan to
administer qualified domestic relations orders.  Such procedure shall comply
with the applicable requirements of ERISA sections 206(d)(3) and 514(b)(7).
 

 
13

--------------------------------------------------------------------------------

 



(b)           The Committee may approve payment to an alternative payee,
pursuant to the terms of a qualified domestic relations order, as defined under
ERISA sections 206(d)(3) and 514(b)(7); provided that payment to an alternate
payee may not commence prior to the Participant’s “earliest retirement age” as
defined by ERISA section 206(d)(3)(E)(ii).  Any such payment shall not be
prohibited by Section 6.6 or, to the extent permitted under Code section 409A,
Section 5.1(c).
 
(c)            Any benefits payable to the Participant’s alternate payee(s)
under the Qualified Plan shall be included as a benefit payable to or with
respect to the Participant for purposes of determining the Qualified Plan offset
under Sections 4.1(c), 4.2(a)(iii), 4.2(b)(iii), 4.3(c), 4.4(c), and 4.5(c) (as
applicable).
 

 
14

--------------------------------------------------------------------------------

 

ARTICLE VI
MISCELLANEOUS




6.1           Administration of the Plan
 
The Plan shall be administered by the Committee.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.


(a)           The Employer shall appoint the members of the Committee and may
terminate a Committee member at any time by providing written notice of such
termination to the member.  Any member of the Committee may resign by delivering
his written resignation to the Employer and to the other members of the
Committee.
 
(b)           The Committee shall perform any act which the Plan
authorizes.  The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
 
(c)           The Committee may designate in writing other persons to carry out
its responsibilities under the Plan, and may remove any person designated to
carry out its responsibilities under the Plan by notice in writing to that
person.  The Committee may employ persons to render advice with regard to any of
its responsibilities.  All usual and reasonable expenses of the Committee shall
be paid by the Employer.  The Employer shall indemnify and hold harmless each
member of the Committee from and against any and all claims and expenses
(including, without limitation, attorney's fees and related costs), in
connection with the performance by such member of his duties in that capacity,
other than any of the foregoing arising in connection with the willful neglect
or willful misconduct of the person so acting.
 
(d)           The Committee shall establish rules, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business.  The Committee shall have the authority to interpret the Plan
in its sole and absolute discretion, and shall determine all questions arising
in the administration, interpretation and application of the Plan, including all
claims for benefit hereunder.  All determinations of the Committee shall be
conclusive and binding on all concerned.
 
6.2           Benefit Claims
 
The Committee shall administer the claims procedures set forth in this Section
6.2 in accordance with section 503 of ERISA.  The Committee shall automatically
direct the distribution of all benefits to which the Participant is entitled
hereunder.  In the event that the Participant believes that he has been denied
benefits to which he is entitled under the provisions of the Plan, the Committee
shall, upon the request of the Participant, provide to the Participant written
notice of the denial which shall set forth:

 
15

--------------------------------------------------------------------------------

 



(a)            the specific reason or reasons for the denial;
 
(b)           specific references to pertinent Plan provisions on which the
Committee based its denial;
 
(c)            a description of any additional material or information needed
for the Participant to perfect the claim and an explanation of why the material
or information is needed;
 
(d)           a statement that the Participant or his authorized representative
may (i) request a review upon written application to the Committee; (ii) review
pertinent Plan documents; and (iii) submit issues and comments in writing;
 
(e)            a statement that any appeal the Participant wishes to make of the
adverse determination must be made in writing to the Committee within sixty (60)
days (one hundred eighty (180) days in the case of a claim relating to
Disability benefits) after receipt of the Committee's notice of denial of
benefits and that failure to appeal the initial determination to the Committee
in writing within such sixty (60)-day period (one hundred eighty (180)-day
period in the case of a claim relating to Disability benefits) will render the
Committee's determination final, binding, and conclusive; and
 
(f)             the address to which the Participant must forward any request
for review.
 
If the Participant should appeal to the Committee, he, or his duly authorized
representative, may submit, in writing, whatever issues and comments he, or his
duly authorized representative, feels are pertinent.  The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of the claim is justified under the circumstances.  The
Committee shall advise the Participant in writing of its decision on appeal, the
specific reasons for the decision, and the specific Plan provisions on which the
decision is based.  The notice of the decision shall be given within sixty (60)
days (forty-five (45) days in the case of a claim relating to Disability
benefits) after the Participant's written request for review is received, unless
special circumstances (such as a hearing) would make the rendering of a decision
within such sixty (60)-day period (forty-five (45)-day period in the case of a
claim relating to Disability benefits) impracticable.  In such case, notice of
an extension shall be provided to the Participant within the original sixty
(60)-day period (forty-five (45)-day period in the case of a claim relating to
Disability benefits), and notice of a final decision regarding the denial of a
claim for benefits will be provided within one hundred twenty (120) days (ninety
(90) days in the case of a claim relating to Disability benefits) after receipt
of the original request for review.


6.3           Amendment of the Plan
 
The Plan may be amended, in whole or in part, from time-to-time, by the Board of
Directors of the Employer; provided that no amendment may be adopted without the
consent of the Participant while he is an employee of the Employer.

 
16

--------------------------------------------------------------------------------

 

6.4           Termination of the Plan
The Plan may be terminated, at any time, by action of the Board of Directors;
provided that the Plan may not be terminated without the consent of the
Participant while he is an employee of the Employer.  The termination of this
Plan shall not result in the granting of any additional rights to the
Participant, and Plan benefits shall be payable solely as provided under
Articles IV and V.


6.5           Notices to Participants
 
From time-to-time, the Employer shall provide the Participant with a statement
regarding his Accrued Benefit.  Further, the Participant will be provided
written notice of any amendment of the Plan that affects his rights herein, and
of the termination of the Plan.


6.6           Non-Alienation
 
Except as required by ERISA, the right of the Participant in his Accrued
Benefit  hereunder shall not be subject in any manner to attachment or other
legal process for the debts of the Participant, and any such benefit shall not
be subject to anticipation, alienation, sale, transfer, assignment or
encumbrance.


6.7           Severability
 
In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.


6.8           Governing Law
 
The validity and effect of this Plan and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
internal laws of the State of Texas except to the extent superseded by federal
law.


6.9           Taxes
 
All amounts payable hereunder shall be reduced by any and all federal, state and
local taxes imposed upon the Participant which are required to be paid or
withheld by the Employer or any other payor of Plan benefits.


6.10          Waiver
 
Neither the failure nor any delay on the part of the Employer or the Committee
to exercise any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise or waiver of any such right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege available to the Employer or the
Committee at law or in equity.

 
17

--------------------------------------------------------------------------------

 



6.11         Compliance With Code Section 409A
 
(a)             To the extent any provision of this Plan or any omission from
the Plan would (absent this Section 6.11(a)) cause amounts to be includable in
income under Code section 409A(a)(1), the Plan shall be deemed amended to the
extent necessary to comply with the requirements of Code section 409A; provided,
however, that this Section 6.11(a) shall not apply and shall not be construed to
amend any provision of the Plan to the extent this Section 6.11(a) or any
amendment required thereby would itself cause any amounts to be includable in
income under Code section 409A(a)(1).
 
(b)             If any provision of this Plan would cause the Participant to
occur any additional tax under Code section 409A, the parties will in good faith
attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provisions of Code section 409A.
 

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Plan, NATIONAL WESTERN LIFE INSURANCE COMPANY, as the
Employer, has caused its seal to be affixed hereto and these presents to be duly
executed in its name and behalf by its proper officers thereunto authorized this
18th day of December, 2008.






ATTEST:
 
NATIONAL WESTERN LIFE
   
INSURANCE COMPANY
           
/S/Margaret M. Simpson
 
/S/James P. Payne
Asst. Secretary
       
Name:  James P. Payne
   
Title:  Senior VP-Secretary
     




 
19

--------------------------------------------------------------------------------

 
